DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on 20 June 2019, 26 February 2021, and 02 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.

CLAIM STATUS
Claims 1-15 were preliminarily amended.
Claims 1-15 are pending and have been examined.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 13, and 15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Aiello et al., US 2005/0237966 (hereinafter “AIELLO”).

Re claim 1, AIELLO discloses a communication unit ([0020] – communication system) comprising: 
a plurality of cascaded devices that comprise at least one master device and at least one slave device configured in a master-slave arrangement ([0040] – master/slave transceivers); 
wherein the communication unit  is characterized in that: the at least one master device comprises a modulator circuit configured to ([0044] – modulation unit): 
receive a system clock signal and a frame start signal ([0051-0053] – master clock/start of frame (SOF)); 

transmit the modulated master-slave clock signal to the at least one slave device ([0053] – transmit to slave transceivers); and 
the at least one slave device comprises a demodulator circuit configured to ([0054] – demodulation unit): 
receive and demodulate the modulated master-slave clock signal ([0082-0085] – demodulate and recovery from the pulse stream); and 
re-create therefrom the system clock signal and the frame start signal ([0082-0085] – recovery from the pulse stream to synchronize to the master clock).

Re claim 2, AIELLO discloses the communication unit of claim 1, as shown above.  AIELLO further discloses wherein the at least one master device further comprises a demodulator circuit configured to receive and demodulate the modulated master-slave clock signal and re-create therefrom the system clock signal and the frame start signal ([0044] – each transceiver device comprises demodulation unit). 

Re claim 3, AIELLO discloses the communication unit of claim 2, as shown above.  AIELLO further discloses wherein the at least one master device demodulator circuit and the at least one slave device demodulator circuit demodulate the modulated master-slave clock signal in a concurrent manner such that the re-created frame start  

Re claim 4, AIELLO discloses the communication unit of claim 2, as shown above.  AIELLO further discloses wherein the at least one master device and at least one slave device each comprise an analog-to-digital converter, ADC, configured to use the same re-created system clock signal to align respective sampling instants between each ADC ([0090-0092] – ADC). 

Re claim 5, AIELLO discloses the communication unit of claim 2, as shown above.  AIELLO further discloses wherein at least one of the at least one master device and at least one slave device further comprises a digital controller coupled to the demodulator circuit and configured to re-sample the re-created frame start signal using the re-created system clock signal ([0081] – digital logic circuitry in pulse sampler). 

Re claim 6, AIELLO discloses the communication unit of claim 2, as shown above.  AIELLO further discloses wherein the digital controller comprises a timing engine coupled to a flip-flop configured to receive and re-sample the re-created frame start signal using the re-created system clock signal in a digital domain ([0081-0082] – digital logic circuitry comprising flip-flop). 

Re claim 13, AIELLO discloses the communication unit of claim 1, as shown above.  AIELLO further discloses wherein the at least one master device comprises a clock generation circuit coupled to the modulator circuit and configured to output a system clock signal ([0048] – master clock). 

Re claim 15, Applicant recites claim limitations of the same or substantially the same scope as that of claim 1.  Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 1.  
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over AIELLO in view of Khalid et al., US 2019/0273502 (hereinafter “KHALID”).

Re claim 7, AIELLO discloses the communication unit of claim 2, as shown above.  AIELLO further discloses a digitally controlled delay circuit ([0089-0091] – delay circuit).
AIELLO fails to explicitly disclose wherein at least one of the at least one master device demodulator and at least one slave device demodulator comprises a clock receiver configured to extract clock signals and introduce a delay into the extracted clock signals of up to half of a clock period of the system clock signal.
However KHALID, in the same or similar field of endeavor, teaches a clock receiver configured to extract clock signals and introduce a delay into the extracted clock signals of up to half of a clock period of the system clock signal ([0087-0088] – delay configuration to select own delay, e.g., half a clock period).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the master/slave communication unit of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, KHALID merely teaches that it is well-known to incorporate its particular delay mechanism into a master/slave radar system.  Since both AIELLO and KHALID disclose similar master/slave radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 8, AIELLO/KHALID renders obvious the communication unit of claim 7, as shown above.  
AIELLO fails to explicitly disclose wherein the introduced delay is one eighth of a clock period of the system clock signal.
However KHALID, in the same or similar field of endeavor, teaches introducing a delay that is one eighth of a clock period of the system clock signal ([0060-0062] – delay configuration to select own delay, e.g., 1/8th a clock period).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the master/slave communication unit of AIELLO to include the particular delay mechanism of KHALID.  One would have been motivated to do so in order to allow for fine synchronization between radar devices KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, KHALID merely teaches that it is well-known to incorporate its particular delay mechanism into a master/slave radar system.  Since both AIELLO and KHALID disclose similar master/slave radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 9, AIELLO/KHALID renders obvious the communication unit of claim 7, as shown above.  
AIELLO fails to explicitly disclose wherein the introduced delay is configured to accommodate a system clock timing variation due to at least one of: process, voltage, temperature, PVT variations.
However KHALID, in the same or similar field of endeavor, teaches introducing a delay to accommodate a system clock timing variation due to at least one of: process, voltage, temperature, PVT variations ([0056] – delay configuration dependent on temperature properties).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the master/slave communication unit of AIELLO to include the particular delay mechanism of KHALID.  One would have been motivated to do so in order to allow for fine synchronization between radar devices KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, KHALID merely teaches that it is well-known to incorporate its particular delay mechanism into a master/slave radar system.  Since both AIELLO and KHALID disclose similar master/slave radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claims 10-12 are rejected under 35 U.S.C. § 103 as being unpatentable over AIELLO in view of Nagano et al., US 2003/0189458 (hereinafter “NAGANO”).

Re claim 10, AIELLO discloses the communication unit of claim 1, as shown above.  
AIELLO fails to explicitly disclose wherein the at least one master device and at least one slave device are each configured to use low-voltage differential signaling, LVDS, to assist modulation and demodulation of the master-slave clock signal.
However NAGANO, in the same or similar field of endeavor, teaches a radar device configured to use low-voltage differential signaling, LVDS, to assist modulation and demodulation of the master-slave clock signal ([0038-0039] – LVDS).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the master/slave communication unit of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, NAGANO merely teaches that it is well-known to incorporate its particular device configuration into a differential transmission circuit.  Since both AIELLO and NAGANO disclose similar circuitry, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 11, AIELLO discloses the communication unit of claim 1, as shown above.  
AIELLO fails to explicitly disclose wherein at least one of: the modulator circuit and demodulator circuit is terminated by a differential resistor.
However NAGANO, in the same or similar field of endeavor, teaches a circuit terminated by a differential resistor ([0053] – termination resistor).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the master/slave communication unit of AIELLO to include the particular device configuration of NAGANO.  One would have been motivated to do so in order to make it possible to share a circuit device (e.g., KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, NAGANO merely teaches that it is well-known to incorporate its particular device configuration into a differential transmission circuit.  Since both AIELLO and NAGANO disclose similar circuitry, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 12, AIELLO discloses the communication unit of claim 1, as shown above.  
AIELLO fails to explicitly disclose wherein the modulated master-slave clock signal takes a form of a differential modulated master-slave clock signal.
However NAGANO, in the same or similar field of endeavor, teaches a signal taking the form of a differential modulated signal ([0086] – differential transmission system).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the master/slave communication unit of AIELLO to include the particular signal configuration of NAGANO.  One would have been motivated to do so in order to make it possible to share a circuit device (e.g., master) among other device (e.g., slave) (NAGANO at [0012]).  Further still, the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, NAGANO merely teaches that it is well-known to incorporate its particular signal configuration into a differential transmission circuit.  Since both AIELLO and NAGANO disclose similar circuitry, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over AIELLO in view of Jansen, US 2015/0153445 (hereinafter “JANSEN”).

Re claim 14, AIELLO discloses the communication unit of claim 1, as shown above.  
AIELLO fails to explicitly disclose wherein the communication unit is a radar unit and the frame start signal is a chirp start signal.
However JANSEN, in the same or similar field of endeavor, teaches a communication unit is a radar unit ([0012] – multichip master/slave radar system) and a frame start signal is a chirp start signal ([0018] – transmits multiple chirps).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the master/slave communication unit of AIELLO to include the particular radar configuration of JANSEN.  One would have been KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, JANSEN merely teaches that it is well-known to incorporate its particular radar circuitry in a master/slave radar system.  Since both AIELLO and JANSEN disclose similar master/slave radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2018/0210067, Bilik et al. – master/slave radar system.
US 2017/0315211, Subburaj et al. – master/slave radar synchronization.
US 2018/0348342, Ginsburg – cascaded radar system.
US 2018/0175831 Reuter – cascaded transceiver integrated circuit for radar systems.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648